 323FRIDAY CANNING CORPORATIONFriday Canning Corporation and General Driversand Helpers Local Union No. 662, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 18-CA-6343March 26, 1981DECISION AND ORDEROn August 20, 1980, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counselfiled an answering brief, cross-exceptions, and asupporting brief, and Respondent filed an answer-ing brief.The Board has considered the record and the at-tached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified below, and to adopt his recom-mended Order,2as so modified.We find in agreement with the AdministrativeLaw Judge that Respondent threatened employeeswith termination should they continue to engage ina concerted work stoppage and did terminate themin violation of Section 8(a)(l) of the Act. We dis-agree, however, with the Administrative LawJudge's finding that Respondent did not engage inunlawful surveillance of the employees' activities inviolation of Section 8(a)(1).The relevant facts are as follows:The Union sought to organize the migrant em-ployees, and in late July 1979 Armando Hernandez,a union organizer, was granted permission by Re-spondent to talk to the migrants at their camp bar-racks located on Respondent's property. RobertoGonzales, an agent of Respondent,3came into thebarracks on both occasions when the union orga-nizer attempted to speak to the migrants.The Administrative Law Judge did not find thatGonzales was engaged in surveillance within themeaning of Section 8(a)(1). He found that, at allcrucial times, Gonzales was where he had the rightI Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.2 Respondent contends that it suffered economic loss by operating themigrant labor camp and there is substantial justification for not reopeningthe camp on the same terms and conditions that it operated in 1979. Itcontends that the cookhouse and trailer have been torn down and the fix-tures and furniture from the barracks have been sold. Respondent's con-tentions may be raised as an affirmative defense in the compliance pro-ceeding.3 Gonzales recruited the migrants in Texas and had final authorityover who was hired. He cosigned with Respondent's vice president theemployment contract executed with each individual migrant employee.Gonzales served as "crew leader" for the migrants at the cannery, takingcare of both the barracks and commissary of the migrant camp. His wifewas the cook. Gonzales also acted as the migrants' interpreter and gener-ally helped them with their personal and work-related problems.255 NLRB No. 52to be and where he was on other days. The Ad-ministrative Law Judge stated that, if the Unionchose to engage in union activities at the Employ-er's premises, the Union should have no cause tocomplain that management observed them.We disagree. The facts reveal that Respondentpermitted the union organizer to speak to the mi-grants in the barracks and then purposely had itsagent, Gonzales, present during the conversations.Respondent provided no explanation for Gonzales'presence in the barracks on those two particularoccasions when the union organizer spoke to themigrants. Indeed, Respondent's vice president,Winston Bash, admitted that he told Gonzales tokeep management informed as to the organizing ac-tivities in the barracks.Accordingly, we conclude that the migrant em-ployees were unable to exercise fully and freelytheir Section 7 rights of self-organization while Re-spondent's agent was present during the meetingswith the union organizer. The Union had no alter-native access to the migrant employees for the pur-pose of meeting with them concerning their organi-zational rights except in their living quarters onRespondent's premises with Respondent's permis-sion. Gonzales' presence had a twofold purpose ofsurveying the union activities of the employees andconveying to the employees the impression thatthey were being watched.4On the basis of theforegoing, we find that Respondent engaged in un-lawful surveillance in violation of Section 8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Friday Canning Corporation, New Richmond, Wis-consin, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:5I. Insert the following as paragraph l(d):"(d) Engaging in unlawful surveillance of em-ployees' union activities."2. Substitute the attached notice for that of theAdministrative Law Judge.4 In fact, Gonzales' presence had its intended inhibiting effect.5 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge, threaten with dis-charge, or otherwise discriminate against ouremployees because they engage in concertedactivity protected by the National Labor Rela-tions Act.WE WILL NOT engage in unlawful surveil-lance of our employees' union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedthem by Section 7 of the Act.WE WILL offer immediate reinstatement toall the migrant employees discharged onAugust 6, 1979, and make them whole for anylosses they suffered with interest, and WEWILL reopen and make available to them themigrant labor camp.All of our employees are free to join or assistany labor organization of their own choosing or re-frain from any such activity.FRIDAY CANNING CORPORATIONDECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: Thismatter was heard before me on April 3, 1980, at Minne-apolis, Minnesota, upon the General Counsel's complaintwhich alleged principally that on August 6, 1979,1 theRespondent violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, 29 U.S.C. §151, et seq.,by discharging certain unnamed employees who wereengaged in a work stoppage protected by Section 7 ofthe Act. It is also alleged that the Respondent engagedin surveillance of employees' union activities and threat-ened employees with discharge, both in violation of Sec-tion 8(a)(l).The Respondent denied the substantive allegations ofthe complaint and affirmatively contends that the em-ployees in question were not discharged but voluntarilyquit their employment on August 6.1 All dates are in 1979 unless otherwise indicated.Upon the record as a whole, including my observationof the witnesses, briefs and arguments of counsel, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe Respondent is a Wisconsin corporation engaged inthe processing and canning of fresh vegetables at 12facilities including the one involved in this matter atNew Richmond, Wisconsin. In the course of its oper-ations at the New Richmond facility, the Respondent an-nually ships goods, products, and materials valued inexcess of $50,000 directly to points outside the State ofWisconsin. The Respondent admits, and I find, that at alltimes material it has been an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Charging Party, General Drivers and HelpersLocal Union 662, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America (herein called the Union), is ad-mitted to be, and I find is, a labor organization withinthe meaning of Section 2(5) of the Act.ll. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent cans peas, corn, green beans, carrots,and potatoes which are grown in the area around theNew Richmond plant. It has about 75 full-time employ-ees, of whom about 30 are clericals. In mid-June eachyear, with the pea crop, the Respondent begins hiringseasonal employees. As the canning season progresses,the complement of seasonal employees reaches about 200to 225. In October it begins to level off and then drops.The seasonal employees include both migrants, whoare hired from Texas and Mexico, and people who livein the immediate locality. The corps of migrant employ-ees in 1979 was 47, about 85 to 90 percent of whomreturn year after year. They are, however, hired on ayearly contract supervised through the Wisconsin De-partment of Industry, Labor and Human Relations(DILHR).For several years, the Respondent's principal contactin hiring migrant employees has been Roberto Gonzalez,though the Texas Migrant Council Recruiting Service isalso a source of employees. In the spring each year, theRespondent advises Gonzalez how many migrants willbe needed, and in some cases he is told not to rehire aparticular individual deemed not satisfactory. Otherwise,Gonzalez is given a free hand in contacting potential em-ployees and offering them a written employment con-tract. The contracts, signed by each of the migrants aswell as the Respondent, set a minimum hourly wage tobe paid (in 1979 from $2.90 per hour to $3.10 per hourdepending on the job). The contracts provide for compa-ny-furnished housing at no charge; and commissarymeals to be furnished 7 days a week at a cost to the em- FRIDAY CANNING CORPORATION325ployee of S4 per day deducted from earnings. Finally,upon successful completion of the season, the employeeis to receive the cost of a one-way bus ticket fromMcAllen, Texas, to New Richmond. Winston Bash, theRespondent's vice president and production manager,testified that in practice the migrant employees are fur-nished transportation or given the equivalent of the one-way bus fare at the beginning of the season which is de-ducted from their pay and then, upon completion of theseason, that amount is reimbursed to them.Gonzalez not only recruits the migrants, he serves astheir "crew leader." He also comes to New Richmondfor the canning season, however, not to work in the can-nery, but to take care of the migrant camp-the barrackand commissary. His wife is the cook.The barrack is World War II vintage about 40 by 200feet located on the Respondent's premises. Adjoining thebarrack is a trailer and a kitchen building.Gonzalez also acts as an interpreter for the migrants,most of whom speak only limited English, and he gener-ally helps them with their personal and work-relatedproblems. But he has no authority over any of the em-ployees in connection with their production work nordoes he himself engage in any production activity.In late July, Armando Hernandez, a bilingual organiz-er of the Union, began an effort to organize the migrantemployees of the Respondent. In connection with this itis alleged that the Respondent, through Gonzalez, en-gaged in surveillance of employees' union activity. Thereis, however, no evidence in the record that the events ofAugust 6 were in any way connected with the Union'sattempt to organize the migrant employees.While there are some minor differences in the precisewords used, the parties are in general agreement con-cerning the events of August 6 and their timing.2While a few of the migrants worked just the evening,or cleanup, shift, most worked the dayshift and tooktheir lunch period between noon and 12:30 p.m. Thus onAugust 6 at the luncqibreak word was spread among themigrants that they were going to demand a wage in-crease to $4 per hour-up from an average of about$3.29.3 Bash met with Gonzalez and one migrant aboutthis then had a discussion at the barrack with all, ormost, of them. Gonzalez was the interpreter, althoughpresent were two investigators of the Wisconsin DILHRwho apparently spoke from time to time.4The essence of the first discussion was that Bash couldnot agree to give them a wage increase and stated thathe would take the matter up with Mr. Friday. He thenleft and returned in about 10 minutes and said the Com-pany would give them a 30-cent-per-hour bonus (10cents per hour for each season segment an employee suc-cessfully completed). This apparently was interpreted byGonzalez to be an agreement that the Company wouldgive an across-the-board 30-cent-per-hour raise; thus theyAll of the employee witnesses testified through an interpreter whichmay explain the slight variances.3 The average nonmigrant seasonal wage was $3.13 per hour.4 Hernandez was on the grounds but not invited to any of the meet-ings, and it was he, apparently, who arranged for the investigators to bethere. There is no indication, however, that these three played any morethan an observer role, except for occasional interpretation.all returned to work. It was then pointed out that Gon-zalez had misinterpreted what Bash had said and that theCompany agreed only to a 30-cent-per-hour bonus. Ap-parently fearful that they would not actually get thebonus, all the migrants left work and returned to the bar-rack.There ensued a second meeting. Bash was eager forthe employees to return to work because, as he crediblyand undeniably testified, peas were ripe and they must bepicked and canned within 24 hours lest their quality de-teriorate substantially.5The employees stated their un-willingness to work for less than an additional 30 centsper hour.Thus, according to Bash, at or about I or 1:15 he said,"It's time to get back to work. Let's get back to work."But they would not do so, and then Bash told them, "Ifthey were not going to work, then we would close thecamp. We would not provide camp services."Later in the afternoon, according to the GeneralCounsel's witness Jose Guadelupe Reyes:Mr. Winston [Bash] came back and Wayne waswith him they both asked us if we wanted to comeback to work. And then we replied that if we gotthe 30 cents-an hour increase, we would. Howev-er, we would not go along with the bonus. RobertGonzalez walked by and not he but the others thatwere there said, "Look we want our checks," all atonce, "right now."They told the company officials they would not returnto work because they were not going to get the 30-cent-per-hour increase.Finally Bash told them it would take a while to pro-cess the checks and they would probably not be readyuntil 5 or 6 p.m. Then according to Reyes, "And we saidas soon as we got our checks, we would leave. Then Mr.Winston was there and he said the checks will be readyaround 5 or 6 o'clock, 'at which time you should leavebecause we're going to close the camp."' Bash's versionof this meeting, recorded by him at or about the time, issubstantially in accord:After a considerable amount of time, approximately2 p.m., Wayne Sias [the plant superintendent] and Iagain went down to camp and through the interpre-tation of Reyes told the fellows again that wewanted to, if they wanted to work, they should im-mediately go to work. If not, they should leave thepremises and we would not keep the camp availablefor those that are not working. Reyes indicated thatthey were all going to stick together after discuss-ing it a bit and that none of them were going towork and that they were all going to leave. At thattime I indicated the camp would be closed at about6 o'clock, and that they should all be gone.The Respondent argues that the employees asked fortheir checks prior to Bash telling them that, if they didBash testified that the Company in fact lost 131 acres of peas repre-senting about $83,390. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot return to work, he would close the camp. Hence,argues the Respondent, the employees quit. I find, how-ever, that this was Bash's third meeting with the employ-ees. At the second as well, an hour or so before, he toldthem that the camp would be closed if they did notreturn to work.The employees did in fact receive their checks about 5or 6 p.m. and did leave. Gonzalez cleaned up, gave thekeys to Bash about 7 p.m., and he too left. The campwas closed.The following day a half dozen or so migrants re-turned to the Company and asked for their jobs. Thoughthey were reemployed, they were advised that the campwould not be reopened and they would have to providetheir own board and room. New contracts of employ-ment were written along those lines.Another group of migrants, including Reyes, returned2 days later, but were told by Bash that they had beenreplaced (although the Respondent continued to run adson the local radio for seasonal employees) and they werenot rehired. There is no evidence that any of the remain-ing migrant employees sought to return to work duringthe 1979 canning season.B. Analysis and Concluding Findings1. The August 6 terminationsThe General Counsel contends that when Bash toldthe migrants that unless they returned to work he wouldclose the camp such was a threat to discharge them forengaging in activity protected by Section 7 of the Act;and, when the Respondent in fact closed the camp onthe evening of August 6, such was tantamount to dis-charging employees because they engaged in activityprotected by Section 7.The Respondent contends that on August 6 the mi-grants quit their employment because the Respondentwould not accede to their demand for a 30-cent-per-houracross-the-board increase; and, even if they were consid-ered economic strikers, the Respondent was privileged totell them to leave the Company's premises. Further, if itwere a strike, the Respondent was not required to subsi-dize it by continuing operation of the camp, particularlywhere the Respondent was operating the camp at a loss.Similarly, the Respondent contends that, when the sixemployees were rehired on August 7, it was not eco-nomically feasible to reopen the camp for such a smallnumber of employees. Thus it was justified in rehiringthese employees without that benefit.Though the tendency in these matters is to give excessweight to which words were used when analyzing thenature of an event, the acts of the parties are a more pre-cise indicator of what actually transpired. This is particu-larly true where the testimony is in a language otherthan English and the English version is a literal transla-tion. Thus here, the word "strike" was never used, yetthat is precisely what occurred when the employees leftwork on August 6. They had earlier said they would notwork unless they received a wage increase. They weretold, so they thought, that the Company would givethem the increase and they returned to work. But theydiscovered that what the Company had offered and whatthey had demanded were two different things. They thenleft their jobs and returned to the barrack. At this time, Iconclude, the employees were engaged in a strike.The Respondent argues that by saying they would notwork because the wage increase was refused the employ-ees in effect stated they quit. Clearly such cannot be aproper interpretation lest the concept of a strike be abro-gated. Every time employees engage in an economicstrike they are telling their employer that they will notwork. Indeed they do not work unless and until someevent occurs. Nevertheless, they retain their status as em-ployees.While striking employees may be permanently re-placed, even those involved in a spontaneous work stop-page such as this, they may not be discharged or led tobelieve they were. Ridgeway Trucking Company, 243NLRB 1048 (1979).When Bash told employees during his second meetingwith them that, unless they returned to work, the campwould be closed was a clear threat of discharge underthese circumstances. He did not simply tell strikers theymust leave the premises, which is generally an employ-er's right. Here the barrack was the employees' homeand to exclude them from it was tantamount to excludingthem from the New Richmond area. After all, thesewere primarily non-English speaking migrant employeeswho had at best a limited capacity to arrange for roomsapart from the barrack. Bash gave them two choices: (1)return to work for the wages offered by the Respondent;or (2) return to Texas or Mexico. Work or be terminat-ed. The middle ground of a strike was not an option.No doubt that during a strike a company need not paywages or provide other fringe benefits to the nonwork-ing employees. E.g., Kansas City Power & Light Compa-ny, 244 NLRB 620 (1979). But here to exclude employ-ees from the camp effectively severed the indicia of con-tinued employment to which strikers are entitled.While the Respondent did offer some evidence sug-gesting that the cost of running the camp exceeded therevenues received from employees by nearly $20,000 ayear, there is no showing that had the Respondent al-lowed the employees at least to stay in the barrack itwould have incurred any expense at all. The primarycost of camp, other than the food, were the salaries ofGonzalez and his wife. And in any event, furnishing offood at a cost of $4 per day could easily have been sepa-rated from allowing the employees to continue to stay atthe camp. The Respondent did not have to close boththe commissary and the barrack.To live in the barrack for free was part of each em-ployees' contract and amounted to a substantial fringebenefit. However, there does not appear to have been anequivalent cost to the Respondent. In short, the Re-spondent did not establish an economic justification forclosing the camp which would weigh against the em-ployees' right to strike-and stay in the New Richmondarea. Lest the right to strike in a situation such as this bediminished to the point of nonexistence, the employees'right to discontinue working while retaining the indiciaof employment must balance against Respondent's rightto have nonworking employees off of its premises. It------- -__ - FRIDAY CANNING CORPORATION327should be noted that the barrack was away from the pro-duction area and, in allowing the employees to stay inthe barrack, the Respondent would not have been sub-jected to their interfering with the production process.Nor would the Respondent need have allowed any ofthem in the production area during the course of thestrike.If, as they did later in the afternoon of August 6, theemployees had said initially they wanted their checksand were going to leave, then such might be construedas a voluntary quit as opposed to engaging in an eco-nomic strike. However, they did not ask for the checksuntil substantially after Bash told them that unless theyreturned to work he would close the camp. Thus the mi-grants never had the opportunity to choose betweenstriking for higher wages and quitting. They were told inadvance either they would return to work for the wagesthe Company offered, or they would, in effect, be termi-nated.This conclusion is substantially corroborated in Bash'sinvestigatory affidavit, undenied and unexplained, where-in he stated: "I did not use the word 'fired' or 'dis-charged' in my discussion with the workers but it is fairto say that by closing the camp, this was our intent todismiss the workers, that they were not going to work atthe wage we had offered."In addition, when employees engage in protected, con-certed activity, the burden of any ambiguity concerningtheir continued status as employees is on the employer.Thus, here, the Respondent had the affirmative duty totell the employees that they were not being dischargedand would continue to be treated as employees until per-manently replaced. Ridgeway Trucking Company, supra.To demonstrate further that the Respondent intendedto discharge the migrant employees unless they returnedto work on precisely the Respondent's terms is the factthat on August 9 several migrants asked for their jobsback but were denied reinstatement on grounds that theyhad been permanently replaced. While it may be, as Bashtestified, the bodies had been replaced, given the natureof the Respondent's business, there is a large turnover ofemployees. The Respondent is more or less continuouslyhiring people to do the type of work the migrants hadbeen doing. Thus on August 10 and 17 the Respondentran radio ads which offered immediate employment forseasonal jobs.?It is noted that, when six employees did return towork on August 7, they were denied the opportunity tostay in the barrack. Such a change in compensation wasinherently discriminatory and put on the Respondent theburden of justification. N.L.R.B. v. Great Dane Trailers,Inc., 388 U.S. 26 (1967). While it may be the Respondentdid show a business justification for not opening thecommissary for only six employees, the Respondent didnot in any way establish a reason for denying them aplace to stay. Absent some proof in this respect, I con-" There is also undenied testimony that Friday, apparently the presi-dent or chief operating officer of the Respondent, suggested that he didnot want to hire any more "Mexicans." The implications of this, howev-er, need not be considered inasmuch as I have concluded that, at the be-ginning, the Respondent unlawfully discharged the migrant employeesfor having engaged in activity protected by the Act.clude that, by denying the employees an integral part oftheir original employment contract, the Respondent dis-criminated against them because they engaged in activityprotected by the Act. Rather than being inconsistentwith a conclusion that the migrants were discharged, asargued by the Respondent, such discrimination tends toprove they were.Accordingly, I conclude that on August 6 Bash threat-ened employees with termination should they continue toengage in a concerted work stoppage and ultimately didterminate them in violation of Section 8(aXl) of the Act.2. The alleged surveillanceOccurring at or about the same time, but as far as thisrecord indicates, unrelated to the events of August 6, theUnion sought to organize the migrant employees.Though there is some question as to the precise date, inlate July Hernandez came to the plant and was grantedpermission to talk to the migrants at the camp. The firsttime he went to the kitchen trailer and told Gonzalezwho he was. Gonzalez acknowledged Hernandez' pres-ence by shaking his head. Hernandez then proceeded topass out authorization cards to employees. The next dayhe returned about noon. As he was discussing the Unionwith employees, Gonzalez came into the barrack, satdown, and began watching TV. The following SundayHernandez returned to the barrack, again talked to em-ployees about the Union, and again Gonzalez came inand, according to Hernandez, "as soon as Robert Gonza-lez walked in, nothing else was said."Though Bash testified he did not ask Gonzalez tosurvey the employees' union activity, he did ask Gonza-lez to keep him posted on what was going on.The General Counsel contends that when Gonzalezcame into the barrack area on July 19 and July 22, inas-much as he was an agent of the Respondent, the Re-spondent thereby engaged in surveillance of employees'union activity.The record is clear that Gonzalez was in fact an agentof the Respondent. On behalf of the Respondent he hiredall of the migrant employees and was himself employedby the Respondent to look after the camp. However, Ido not believe he was engaged in surveillance within themeaning of Section 8(aXI) of the Act. At all times onJuly 19 and 22 he was where he had the right to be andwhere he was on other days-in the barrack from time-to-time watching television.The Board has long held, "Union representatives andemployees who choose to engage in their union activitiesat the employer's premises should have no cause to com-plain that management observes them." Milco, Inc.. et aL,159 NLRB 812, 814 (1966); Chemironics Inc., 236 NLRB178 (1978).If Hernandez, as the union organizer, had not wantedthe Respondent's agent to observe his organizing effortsamong the migrant employees, he certainly could haveasked those employees to accompany him to some placeaway from the barrack. He did not. Nor is there any in-dication that Hernandez ever asked Gonzalez to leavethe barrack. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these facts I cannot conclude Respondent violatedSection 8(a)(1) of the Act and I will recommend thecomplaint in this respect be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the Respondent's operation of its NewRichmond, Wisconsin, facility, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce within the meaning of Section2(6) and (7) of the Act.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Though mindful that the migrants had 1-year contractsof employment, they nevertheless were seasonal employ-ees who had a reasonable expectation of rehire in 1980and following seasons. According to Bash, 85 to 90 per-cent of them returned each year. Accordingly, they areentitled to reinstatement. Solboro Knitting Mills, Inc., 227NLRB 738 (1977).Thus, I recommend that the Respondent be ordered tooffer reinstatement to all the migrant employees whowere discharged on August 6 to their former jobs, or, ifthose jobs no longer exist, to substantially equivalent po-sitions of employment under the terms and conditions oftheir employment contract of 1979; and make themwhole for all wages and other losses they may have suf-fered as a result of the discrimination against themthrough the end of the 1979 canning season, and eachsucceeding season until they are offered reinstatement,Abilities and Goodwill, Inc., 241 NLRB 27 (1979), pursu-ant to the formula set forth in F. W. Woolworth Company,90 NLRB 289 (1950), with interest as provided for inFlorida Steel Corporation, 231 NLRB 651 (1977).7In ad-dition, as to those employees who were reinstated onAugust 7, but who were not allowed to live in the bar-rack, I shall recommend that the Respondent be orderedto make them whole for whatever expenses they in-curred as a result of having to provide their own lodgingaway from the Respondent's premises.The Respondent contends that it suffered economicloss by operating the migrant labor camp and has nowconcluded not to reopen the camp because it can makedo with local employees. Cost is not a sufficient reasonto deny a full remedy. Here an offer to reinstate the mi-grants without also providing the camp would be illu-sory. Further, employer-furnished housing is a workingcondition and a mandatory subject of bargaining, GraniteBall Groves, a Joint Venture, et al., 240 NLRB 1173(1979). Thus returning to the status quo ante the unfairlabor practices require the Respondent to reopen thelabor camp on the same terms and conditions that it op-erated in 1979. I note that the Respondent had no inten-7 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).tion of closing the camp following the 1979 season anddid not determine to do so until following its unlawfuldischarge of employees on August 6. Finally, whateverlosses may be incurred as a result of Respondent's havingto reopen and rehire the migrant employees was occa-sioned by the Respondent's unfair labor practices.Upon the foregoing findings of fact, conclusions oflaw, the entire record in this matter, and pursuant to pro-visions of Section 10(c) of the Act, I hereby make thefollowing recommended:ORDER8The Respondent, Friday Canning Corporation, NewRichmond, Wisconsin, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening employees with discharge should theyengage in a concerted work stoppage protected by Sec-tion 7 of the Act.(b) Discharging or otherwise discriminating againstemployees because they engage in concerted activityprotected by Section 7 of the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.92. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer immediate reinstatement or a contract for em-ployment for the next canning season, whichever is ap-propriate, to each of the migrant employees dischargedon August 6, 1979, to his former position of employmentor, if that job no longer exists, to a substantially equiva-lent position of employment under the same terms andconditions as the employment contract of 1979 with ap-plicable wage increases, if any.(b) Make whole all employees discharged on August 6for any loss of wages or other benefits that may have oc-curred as a result of the discrimination against them in amanner set forth in the section of this Decision entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its premises in New Richmond, Wisconsin,copies of the attached notice marked "Appendix."108 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.9 Though the discharges here were numerous, there is no real indica-tion of a proclivity on the Respondent's part to violate the Act or other-wise engage in widespread misconduct. Accordingly, the narrow injunc-tive language is appropriate. Hickmolt Foods, Inc., 242 NLRB 1357(1979).10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-Continued---- FRIDAY CANNING CORPORATION 329Copies of the notice, on forms provided by the Regional employees are customarily posted. Reasonable steps shallDirector for Region 18, after being duly signed by the be taken by the Respondent to insure that the notices areRespondent's authorized representative, shall be posted not altered, defaced, or covered by any other material.by the Respondent immediately upon receipt thereof, (e) Notify the Regional Director for Region 18, inand be maintained for 60 consecutive days thereafter, in writing, within 20 days from the date of this Order, whatconspicuous places, including all places where notices to steps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the allegations inant to a Judgment of the United States Court of Appeals Enforcing an the complaint not specifically found herein are dismissed.Order of the National Labor Relations Board."